     Case 6:21-cv-06057-RTD Document 6                   Filed 07/29/21 Page 1 of 2 PageID #: 23



                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     HOT SPRINGS DIVISION

RICHARD TACKETT                                                                                PLAINTIFF


v.                                       Case No. 6:21-cv-06057


SUPERVISOR JOE JONES, Trinity
Services Group; SHERIFF MIKE MCCORMICK;
CHIEF ELROD; PRESIDENT DONALD TRUMP;
JAIL DOCTOR JOHN DOE 1, Turnkey Medical;
NURSE B. JOHNSON, RN, Turnkey Medical;
NURSE BETTY DOE II; ASA HUTCHINSON;
LESLIE RUTLEDGE; RICHARD DAVIS,
Hot Springs Arresting Police Officer; TIM BECKHAM,
Public Defender; UNITED STATES CONGRESS;
UNITED STATES SENATE; JACK MA,
Owner Alibab.com and Alibaba express; JEFF BEZOS,
Owner Amazon.com; JOHN DOE DEA DIRECTOR;
JOHN DOE DIRECTOR OF FBI; JOHN DOE
DIRECTOR OF CIA; JOHN DOE DIRECTOR OF
CDC; PROSECUTING ATTORNEY TRENT
DANIELS; JUDGE HERNSBERGER; JUDGE
HOMER WRIGHT; JUDGE OHMS; WILLIAM
BARR, U.S. Attorney General; LIEUTENANT
STAPLETON                                                                                  DEFENDANTS




                                                 ORDER
         Now before the Court is the Report and Recommendation filed June 17, 2021, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No. 4).

Plaintiff proceeds in this 42 U.S.C. § 1983 action pro se. Judge Bryant recommended that this case be

dismissed without prejudice pursuant to Fed. R. Civ. P. 41(b), based on Plaintiff’s failure to prosecute his

case and failure to comply with Local Rule 5.5(c)(2).

         Plaintiff has not filed objections to the Report and Recommendation, and the time to object has

passed. See 28 U.S.C. § 636(b)(1). Upon review, the Court finds that the report is without clear error and



                                                     1
 Case 6:21-cv-06057-RTD Document 6                     Filed 07/29/21 Page 2 of 2 PageID #: 24



should be and hereby is adopted in toto. Accordingly, it is ORDERED that Plaintiff’s Complaint (ECF

No. 1) is DISMISSED WITHOUT PREJUDICE.

          IT IS SO ORDERED this 29th day of July 2021.




                                               Robert T. Dawson
                                             /s/
                                             ROBERT T. DAWSON
                                             SENIOR U.S. DISTRICT JUDGE




                                                   2
